Citation Nr: 9917611	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-26 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include arthritis.

2.  Entitlement to service connection for a right knee 
disorder, to include arthritis.

3.  Entitlement to service connection for a right ankle 
disorder, to include arthritis.

4.  Entitlement to a compensable evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




INTRODUCTION

The veteran served on active military duty from July 1982 to 
August 1996.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in San 
Juan, Puerto Rico (hereinafter RO).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has issued decisions regarding 
jurisdiction of the Board.  If the record lacks a timely 
filed substantive appeal in regard to a particular issue, the 
Board does not have jurisdiction.  Roy v. Brown, 5 Vet. App. 
554 (1993).  A review of the record reflects that a timely 
substantive appeal was not entered with regard to the issue 
of entitlement to an increased rating for the veteran's 
service-connected left ankle disorder.  In absence of a 
timely substantive appeal, the Board does not have 
jurisdiction of such issue.  Id.  

REMAND

Initially, the Board notes that the diagnostic codes and 
provisions relating to the cardiovascular system were revised 
effective January 12, 1998.  Compare 38 C.F.R. § 4.104 
(1997), with 38 C.F.R. § 4.104 (1998).  The veteran has not 
been apprised of the revision nor does it appear that the 
veteran's service-connected hypertension has been rated under 
the new rating criteria.  To afford the veteran due process, 
this issue must be remanded to the RO for adjudication under 
the current regulations.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Additionally, the evidence of record reveals that the veteran 
was prescribed medication for hypertension while in service 
in April, June, and July 1996.  Although the VA examination 
conducted in September 1996 stated that the veteran was not 
on medication for hypertension, it does not appear that the 
service medical 

records were reviewed.  Additionally, VA outpatient treatment 
records report that medication for hypertension was 
prescribed from August 1996 to November 1996, and a report in 
November 1997 indicated that the prescription for 
hypertension was active.

The service medical records reveal numerous complaints of 
bilateral knee pain and right ankle pain.  Various diagnoses 
were made to include right ankle sprain, bilateral strained 
patellar ligament, bilateral chondromalacia patellae, 
bilateral knee degenerative joint disease, and right ankle 
degenerative joint disease.  The VA examination conducted in 
September 1996, made no findings as to the veteran's knees or 
right ankle, nor were x-rays obtained.  As noted above, there 
is no evidence that the examiner reviewed the veteran's 
service medical records.  A VA outpatient treatment record 
dated in September 1996, found post-traumatic degenerative 
joint disease in the knees and ankles.  Accordingly, the 
Board finds that an additional VA examination is necessary 
prior to appellate review.

Accordingly, this case is remanded for the following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to October 
1996, not already so obtained, should be 
obtained and associated with the claims 
file.  All records so obtained written in 
Spanish should be translated into 
English, with the translation associated 
with the claims file.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of any knee and right ankle 
disorders, as well as the extent of his 
service-connected hypertension.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished, to include blood 
pressure readings 

taken two or more times on at least three 
different days and x-rays of the knees 
and right ankle.  The claims file must be 
made available to the examiner prior to 
the examination to facilitate a thorough, 
longitudinal review of the evidence.  The 
examiner should comment in the 
examination report that the claims file 
was reviewed.  The examiner is requested 
to provide an opinion as to whether any 
current bilateral knee or right ankle 
disorders are related to findings or 
symptomatology reported in the veteran's 
service medical records.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the 

report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for hypertension 
under both the previous and revised 
regulations governing psychiatric 
disorders.  If any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  The 
supplemental statement of the case should 
provide the veteran with both the old and 
revised regulations governing 
hypertension and address whether the 
veteran's claims for an increased rating 
should be submitted to the Chief Benefits 
Director or the Director, VA Compensation 
and Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 

Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the regional offices to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No 
action is required by the veteran until he receives further 
notice; however, he may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


